UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report:August 12, 2013 Professional Diversity Network, Inc. (Exact Name of Registrant as specified in its charter) Delaware 001-35824 83-0374250 (State or other (Commission File No.) (IRS Employer jurisdiction of Identification Number) incorporation or organization) 801 W. Adams Street, Suite 600 Chicago, Illinois 60607 (312) 614-0950 (Address, including zip code, and telephone number including area code of Registrant’s principal executive offices) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 12, 2013, Professional Diversity Network, Inc. (the “Company”) issued a press release and is holding a conference call regarding financial results for the second quarter ended June 30, 2013. A copy of the press release is furnished as Exhibit 99.1 to this Current Report and is incorporated herein by reference. The information furnished on this Form 8-K, including the exhibit attached, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference into any other filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01.Financial Statement and Exhibits. (d) Exhibits 99.1Press release of Professional Diversity Network, Inc., dated August 12, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROFESSIONAL DIVERSITY NETWORK, INC. Date:August 12, 2013 By: /s/ David Mecklenburger David Mecklenburger Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release of Professional Diversity Network, Inc., dated August 12, 2013.
